UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
YDANIS RODRIGUEZ, et al.,

                      Plaintiffs,
                                                   MEMORANDUM AND ORDER
            - against -
                                                    12 Civ. 3389 (NRB)
EDWARD WINSKI, et al.,

                  Defendants.
---------------------------------X

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

     The National Press Photographers Association (the “NPPA” or

“plaintiff”) and sixteen individual plaintiffs filed their First

Amended Complaint (the “FAC”) on October 16, 2012, asserting 49

separate    causes   of    action    against   various   institutional    and

individual defendants, including, inter alia, allegations of the

violation of their federal First and Fourth Amendment rights, the

violation     of   their    New     York   State    constitutional   rights,

conspiracy to violate their constitutional rights, and state tort

law claims.    The NPPA is now the sole remaining plaintiff in the

action.    Pending before the Court is its motion for leave to amend

the FAC.    For the reasons set forth below, the NPPA’s motion is

granted in part and denied in part.
                           I.   BACKGROUND 1

      The claims in this case “arise from a series of incidents in

connection with Occupy Wall Street [“OWS”] protests.”                 FAC ¶ 2.

Beginning in approximately September 2011, OWS protestors gathered

or attempted to gather in a number of Manhattan locations to call

attention to “the effects of income inequality on society.”                Id.

¶ 251.     The NPPA, a 501(c)(6) tax exempt organization “dedicated

to the advancement of visual journalism,” id. ¶ 29, alleges on

behalf of its approximately five thousand (5,000) active members

that the City of New York, Edward Winski, Michael Bloomberg,

Raymond Kelly, Robert Matrisiciani, Steven Caro, Margaret Monroe,

Fernando     Trinidad,    Francis     Tloczkowski     and    Daniel     Albano

(together, the “City Defendants”) denied journalists access to

protest sites, forcibly interfered with their coverage of the

demonstrations, and, in some cases, placed NPPA members under

arrest while they were attempting to document the protests.

      The NPPA joined the case on October 16, 2012, six (6) months

after fifteen individual plaintiffs had commenced the action.

Following the Court’s September 26, 2013 Memorandum and Order

dismissing certain claims and severing claims brought against a

subset of defendants, the remaining parties engaged in over a



1     The facts described below are largely drawn from the FAC [ECF No. 33] and
the Proposed Second Amended Complaint (“PSAC”) [ECF No. 226-1].      The Court
assumes familiarity with its September 26, 2013 Memorandum and Order [ECF No.
80], which more fully describes the factual background of the case.


                                      2
year’s worth of fact discovery before jointly requesting referral

to a magistrate for settlement discussions.                See Ltr., Nov. 24,

2014, ECF No. 116.          The Court signed an order of reference the

following day, but denied defendants’ subsequent request for a

stay of discovery, encouraging the parties to “focus on discovery

that will advance the settlement process.”             Ltr., Feb. 9, 2015,

ECF No. 146.     Targeted discovery and several rounds of settlement

negotiations ensued.

      By April 24, 2018, every plaintiff but the NPPA had either

settled in principle or withdrawn their claims against defendants.

On June 15, 2018, the City Defendants filed a letter seeking leave

to file a motion for judgment on the pleadings as to the NPPA’s

remaining claims, arguing that the NPPA did not have standing to

sue and that it had not adequately pleaded its causes of action.

See Ltr., ECF No. 218, June 15, 2018.        The NPPA now moves for leave

to amend the FAC in advance of the City Defendants’ anticipated

motion.

                      II.     PROPOSED AMENDMENTS

      Plaintiff repeatedly characterizes its motion as an effort to

streamline the case and tailor the complaint to reflect the NPPA’s

status    as   the   sole   remaining   plaintiff     in    the   action.   To

plaintiff’s credit, the PSAC does cull settled or withdrawn parties

and   claims    from    the     pleading,   conform    previously      pleaded

allegations to the present posture of the case, and make other


                                        3
non-substantive changes to the FAC, see, e.g., PSAC ¶ 53 (changing

“she      was   approached”   to   “she       alleges   she   was    approached”).

However, the NPPA’s suggestion that its proposed amendments are

merely      cosmetic    dramatically           understates     the     scope   and

significance of several contemplated changes.

       For one, the PSAC expands the factual predicate of plaintiff’s

causes of action from “a series of incidents in connection with

Occupy Wall Street protest,” FAC ¶ 2, to actions arising from

demonstrations generally, including “The People’s Climate March in

2014, Black Lives Matter in 2015, National School Walkout for Gun

Control in 2018, and significant protests since the election of

President Donald Trump in 2016 on a wide range of issues from

immigration to women’s rights.”           PSAC ¶ 2.      To this end, plaintiff

scrubs the complaint of specific references to the OWS protests in

favor of generic descriptions of protest activity.                  See, e.g., id.

¶ 12. 2    Plaintiff also adds allegations relating to the July 2018

arrest of NPPA member Angus Mordant while he was covering “a

demonstration regarding a shooting that had occurred in the Bronx,”

id. ¶ 56, and the arrest of NPPA member Robert Stolarik while he

was taking photographs in the Bronx on August 4, 2012 for a story

about the use of stop-and-frisk tactics by the NYPD, id. ¶¶ 45–48

(incorporating by reference Winnie Hu, New York Police Officer Is


2     By way of illustration, text searches performed by the Court reveal that
the PSAC reduces the number of “OWS” or “Occupy” references from approximately
275 to eight.


                                          4
Convicted of Lying About Photographer’s Arrest, THE NEW YORK TIMES

(Oct. 15, 2015), https://nyti.ms/2DZhN5q).     Neither incident has

a meaningful connection to the OWS protests.

     Second, the PSAC pleads new theories of relief.     While the

parties dispute whether the NPPA actively sought damages during

its settlement negotiations with the City Defendants, it is clear

that the NPPA did not assert a claim for monetary relief in its

939-paragraph FAC. See FAC ¶ 144 (“Plaintiff NPPA seeks injunctive

and equitable relief . . . .”).   The NPPA now seeks to recover for

economic harm suffered not only by the organization itself but by

its individual members.    See, e.g., PSAC ¶ 65 (“Plaintiff NPPA

seeks damages as well as injunctive and equitable relief . . .

.”); id. ¶ 98 (“The NPPA members have been economically harmed by

not only being prevented from performing their jobs and suffering

monetary loss when they cannot sell their images in a timely

manner, but also being required to take time away from other

employment opportunities while defending any criminal charges.

NPPA is also harmed financially as it has dedicated significant

resources towards supporting and defending its members.”).       In

this same vein, the NPPA proposes to add a claim for tortious

interference with business relations, also commonly referred to as

“tortious interference with economic advantage,” Catskill Dev.,

L.L.C. v. Park Place Entm’t Corp., 547 F.3d 115, 132 (2d Cir.

2008).   See PSAC ¶¶ 144–48.


                                  5
       Finally,   the   proposed    amendments    include   new   allegations

relating to the arrests of two members of the NPPA that arise from

their coverage of OWS-related protests.            See PSAC ¶¶ 39–41, 55.

NPPA member Douglas Higginbotham was arrested on November 15, 2011

while filming allegedly wrongful evictions of OWS protesters, and

Julie   Rinehard    was   arrested     in   September   2012   at   a   1-year

anniversary OWS protest.         Both arrests predate the filing of the

FAC.

                          III.     DISCUSSION

  a. Legal Standard

       Rule 15 of the Federal Rules of Civil Procedure directs a

court to “freely give leave [to amend] when justice so requires.”

Fed. R. Civ. P. 15(a)(2).          “The rule in this Circuit has been to

allow a party to amend its pleadings in the absence of a showing

by the nonmovant of prejudice or bad faith.”             AEP Energy Servs.

Gas Holding Co. v. Bank of Am., N.A., 626 F.3d 699, 725 (2d Cir.

2010) (quoting Block v. First Blood Assocs., 988 F.2d 344, 350 (2d

Cir. 1993)).      While mere delay is thus not a sufficient basis for

denying leave to amend, “the longer the period of an unexplained

delay, the less will be required of the nonmoving party in terms

of a showing of prejudice.”         Block, 988 F.2d at 350 (quoting Evans

v. Syracuse City Sch. Dist., 704 F.2d 44, 47 (2d Cir.1983)).

       In   determining   what   constitutes     sufficient    prejudice   for

these purposes, we consider whether a proposed amendment would


                                       6
“require the opponent to expend significant additional resources

to conduct discovery and prepare for trial” or “significantly delay

the resolution of the dispute.”         Block, 988 F.2d at 350.      We will

further be “hesitant to allow amendment where doing so unfairly

surprises the non-movant and impedes the fair prosecution of the

claim.”   Monahan v. New York City Dep’t of Corr., 214 F.3d 275,

284 (2d Cir. 2000).

      “Leave to amend may [also] be denied on grounds of futility

if the proposed amendment fails to state a legally cognizable claim

or fails to raise triable issues of fact.”            AEP Energy, 626 F.3d

at 726.

  b. Delay

     Nearly six years have passed between the filing of the FAC

and the pending motion to amend.            In these circumstances, the

“burden   is   on   the   party   who   wishes   to   amend   to   provide   a

satisfactory explanation for the delay.”          Cresswell v. Sullivan &

Cromwell, 922 F.2d 60, 72 (2d Cir. 1990).         Plaintiff contends that

it requested leave to bring the instant motion shortly after

settlement negotiations between the NPPA and City Defendants broke

down, necessitating amendments “to narrowly tailor their claims as

the only remaining Plaintiff in this litigation.”             Pl.’s Mem. of

Law in Supp. of its Mot. to Amend (“Pl.’s Br.”) at 4, ECF No. 227.

This may explain why the NPPA waited to streamline the FAC until

after all other plaintiffs had settled or withdrawn their claims;


                                        7
better to prune the pleading of irrelevant allegations in one fell

swoop than seriatim.        But it fails to explain why the NPPA has

waited to assert allegations relating to incidents involving its

members that occurred prior the filing of the FAC, or why it has

taken the NPPA six years to plead claims for monetary damages or

tortious interference.        It also leaves unanswered why the NPPA

delayed    in   expanding   the   scope     of   the   complaint   to    include

incidents arising from non-OWS demonstrations when it has known of

such incidents from the outset of the litigation. 3

      Indeed, the timing of the proposed substantive amendments

makes little sense in the broader context of the case.                  The NPPA

had every incentive to bolster, clarify, or add to its allegations

prior to or while engaging in extensive settlement negotiations

and   a    period   of   targeted    (but    hardly     limited)   discovery,

particularly with respect to allegations of economic harm and

damages suffered by both the organization and its individual

members.     The NPPA’s apparent disinterest in doing so cannot be

explained away as a mere function of the “schedule within which




3     For example, plaintiff has made no effort to explain why it failed to
allege Robert Stolarik’s non-OWS-related August 2012 arrest in the FAC, see
PSAC ¶¶ 45–48, when it included allegations relating to Stolarik’s OWS coverage,
see FAC ¶¶ 380–84. The pleading of the latter but not the former reflects a
deliberate decision on the part of the NPPA to limit this litigation to claims
arising from “a series of incidents in connection with Occupy Wall Street
protests.” FAC ¶ 2. That the NPPA has apparently reconsidered that decision
is not a sufficient explanation for the six-year delay.


                                       8
all parties in this matter agreed to conduct settlement discussions

and related discovery.”         Pl.’s Br. at 4.

       Accordingly, plaintiff has failed to offer a valid reason for

its significant delay in proposing substantive amendments to the

FAC.    With this in mind, we now turn to whether the City Defendants

have made a sufficient showing of prejudice.

    c. Prejudice

       City Defendants argue that the NPPA’s proposed amendments

would require expenditure of significant additional resources to

conduct    discovery      and   significantly        delay   resolution   of    this

matter. We agree with respect to some, but not all, of the proposed

amendments.

       First, we agree that proposed allegations related to non-OWS

protest activities are likely to significantly expand the scope

and    length    of    discovery,    and   thus   unduly     prejudice    the   City

Defendants.       This case was brought in the wake of the Occupy Wall

Street protests and, for the last seven years, the operative

pleadings       have    explicitly   limited      its    factual   predicates     to

conduct arising from those protests. At this juncture, the parties

should be endeavoring to complete any outstanding discovery, not

introducing       new     “transactions        and      occurrences”     into    the

litigation. 4      See Pl.’s Mem. of Law in Reply at 4, ECF No. 230.


4     Plaintiff’s insistence that the “transactions and occurrences” at issue
in this case are the City Defendants’ “constitutionally violative [actions]”
generally, Pl.’s Br. at 6, and not more specifically the curtailing of


                                           9
Because, as plaintiff acknowledges, “amendment is properly denied

where a movant seeks to change the focus of the lawsuit, such as

making allegations relating to a different set of facts than the

original pleading,” Pl.’s Br. at 3, we deny plaintiff leave to so-

amend the FAC.

      A similar rationale applies to the NPPA’s proposed amendments

regarding    economic   harms   suffered    by   its   individual    members.

Plaintiff seeks to allege damages related to its members’ inability

to sell their images in a timely manner, as well as damages related

to lost opportunities caused by their need to defend themselves

against criminal charges.       These claims were obviously not “one of

the objects of discovery and related closely to the original

claim,” Tokio Marine & Fire Ins. Co. v. Employers Ins. of Wausau,

786 F.2d 101, 103 (2d Cir. 1986); they are entirely new theories

of relief that present extensive problems of proof, requiring

discovery into, e.g., the idiosyncratic financial condition of the

unidentified members for whom the NPPA now seeks to recover.               The

resulting “mini-trials” these new allegations would entail pose a

grave risk of further delay – an unacceptable proposition given

the amount of time that has passed since the filing of the FAC and

the substantial amount of pretrial discovery that has already been


constitutional rights during OWS protests, is belied by plain readings of both
the initial complaint and the FAC, see, e.g., FAC ¶ 2 (“The claims arise from
a series of incidents in connection with Occupy Wall Street protests . . . .”),
and construes the factual basis for the NPPA’s claims at too abstract a level
of generality.


                                      10
completed. 5   See Barrows v. Forest Labs., Inc., 742 F.2d 54, 58

(2d Cir. 1984) (“In view of the fact that substantial discovery

had already been completed, it was certainly reasonable, two and

one-half years after the complaint had been filed, to deny such a

recasting of the complaint’s theories of relief.”).

       However, the City Defendants have failed to demonstrate that

they will be sufficiently prejudiced by the timing of an addition

of a claim for damages suffered directly by the NPPA.               The expenses

that   the   NPPA   has   incurred     in    “supporting   and   defending     its

members” in connection with the alleged incidents, PSAC ¶ 140, are

presumably readily ascertainable and capable of being explored at

a deposition of the NPPA, which the parties agree has yet to occur

and will thus not require duplication of efforts already expended. 6

       With respect to the allegations involving the arrests of NPPA

members Higginbotham,       id.   ¶¶    39–41,    and   Rinehart,    id.   ¶   55,

plaintiff concedes that amendments are “properly denied where



5     For these same reasons, we deny plaintiff’s request for leave to assert
a claim for tortious interference of business relations, which would also
require substantial member-specific discovery and is thus not merely a
“variation[] on the original theme” of the case, Hanlin v. Mitchelson, 794 F.2d
834, 841 (2d Cir. 1986), or an “alternative claim[],” Moreno-Godoy v. Gallet
Dreyer & Berkey, LLP, No. 14 Civ. 7082 (PAE/JCF), 2016 WL 5817063, at *2
(S.D.N.Y. Oct. 4, 2016), as plaintiff contends.

6     To the extent that the PSAC can be read to assert a tortious interference
claim for damages suffered by the NPPA as an organization (as opposed to its
individual members), we reject it as futile. To state a claim for tortious
interference under New York law, the NPPA must allege, inter alia, that “the
plaintiff had business relations with a third party,” Catskill Dev., 547 F.3d
at 132. The NPPA has failed to adequately allege any such business relations.
Any other issues with respect to the legal sufficiency of the NPPA’s damages
claim may be addressed in subsequent motion practice.


                                        11
there was undue delay and evidence shows that the movant was aware

of the ‘new’ facts for several years prior to raising them with

defendants and/or moving to amend.”          Pl.’s Br. at 3.     Such is the

case here, where the arrests of Higginbotham and Rinehart were

known or should have been known at the time of the filing of the

FAC (and well in advance of the parties’ referral to a magistrate

for   settlement   discussions). 7        Because    these   allegations   are

asserted “after an inordinate delay, no satisfactory explanation

is offered for the delay, and the amendment[s] would prejudice the

defendant,” Cresswell, 922 F.2d at 72 (2d Cir. 1990), we reject

plaintiff’s belated attempt to assert them.

      Finally, insofar as the PSAC proposes to excise parties,

claims, and allegations that are no longer relevant to the action,

or clarify previously pleaded allegations, the City Defendants

make no showing of bad faith or prejudice and the Court perceives

none.        Given     that     amendments      of     this     kind   would


7     Moreover, Higginbotham has already brought a lawsuit against the City of
New York alleging, inter alia, false arrest and that the City “intentionally
interfered with and prevented Plaintiff from exercising his rights under the
First and Fourteenth Amendments” in connection with his coverage of the OWS
demonstration. First Am. Compl. ¶¶ 21–27, Higginbotham v. City of New York, et
al., 14 Civ. 8549 (PKS), ECF No. 29. These claims were dismissed on summary
judgment, see Higginbotham, ECF No. 65, and the Second Circuit affirmed the
dismissal on appeal (which the NPPA joined as an amicus curiae).           See
Higginbotham, ECF No. 71. It strikes the Court as prejudicial in the extreme
to now resuscitate his allegations and require defendants to devote resources
to re-litigating the facts of his arrest. The same reasoning applies to the
proposed amendments relating to the arrest of Stolarik, which we rejected for
other reasons supra. Stolarik brought an individual lawsuit stemming from the
same occurrences described in the PSAC and all but one of his causes of action
were dismissed prior to trial, with a jury verdict in the City of New York’s
favor on the remaining claim of First Amendment retaliation. See J., Stolarik
v. City of New York et al., 15 Civ. 5858 (RMB), ECF No. 194.


                                     12
"significantly stre~mline[) this                   case,   hopefully enabling     it    to

reach a    final    resolution           faster,    without   imposing any apparent

prejudice on Defendants," Armstrong v.                     Homebridge Mortg.    Bankers

Corp., No. 07-CV-1024             (JS)   (ARL, 2009 WL 3253945, at *3          (E.D.N.Y.

Sept.    30,    2009),       we    grant     plaintiff      leave   to   so-amend      the

complaint. 8

                                  IV.    CONCLUSION

        For the    foreg9ing reasons,          plaintiff's motion for          leave to

amend is granted in part and denied 1n part.                     Plaintiff is hereby

ordered to file an amended complaint in accordance with the rulings
                         I

set forth in this opinion no later than May 31, 2019.                     In the event

that the City Defendants anticipate filing a motion for judgment
                         I

on the pleadings, the parties are directed to confer on a proposed

briefing schedule a!nd submit a stipulation or letter to the Court

for its endorsement.              The Clerk of Court is respectfully directed

to terminate the mdtion
                  I
                        pending at ECF No. 225.


Dated:         New York~ New York
               May 16, 2019




                                               b~~~
                                               UNITtD STATES DISTRICT JUDGE


      We reJect the Ciby Defendants' misplaced argument that plaintiff's motion
is futile because previously pleaded causes of action would not survive a motion
to d1sm1ss. Oppos1t:o~ to a motion for leave to amend is not the proper vehicle
for such an attack, 'particularly where, as here, defendants have already
answered the compla1nt1containing those causes of action, see Answer, Dec. 18,
2012, £CF No. 56.


                                              13
